 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America, Local 294 [Island Dock Lumber,Inc.]andLumber Yard Employees Local Union No. 1150 ofthe United Brotherhood of Carpenters and Joiners of America,AFL-CIO.Case No. 3-CC-5313.December 16, 1963DECISION AND ORDERUpon charges filed by Lumber Yard Employees Local Union No.1150 of the United Brotherhood of Carpenters and Joiners of Amer-ica,AFL-CIO, herein called Carpenters, the General Counsel of theNational Labor Relations Board, by the Regional Director for theThird Region, issued a complaint against International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica, Local 294, herein called Respondent, alleging that the Respondenthad engaged in and was engaging in certain unfair labor practicesaffecting commerce within the meaning of Section 8 (b) (4) (i), (ii) (A)and (B) of the National Labor Relations Act, as 'amended.Copiesof the complaint and notice of hearing were duly served upon theparties.The Respondent filed an answer to the complaint denyingthe commission of the alleged unfair labor practices and asserting cer-tain matters by way of an affirmative defense.With respect to the unfair labor practices, the complaint alleges,in substance, that the Respondent had engaged in and induced andencouraged individuals employed by M. W. Kellogg Company, A. S.Wikstrom, Inc., and Island Dock Lumber, Inc., to engage in strikes orrefusals in the course of their employment to transport or work ongoods or materials or perform services for their respective employers,and had threatened, coerced, and restrained said employers, wherethe objects of the above were (1) to force or require Wikstrom to adopt,affirm, maintain, give effect to, or comply with an agreement inter-preted and construed by Respondent in a manner prohibited by Sec-tion 8 (e) of the Act; (2) to force or require Wikstrom to enter into andgive effect to an agreement, express or implied, whereby Wikstromwould cease or refrain, or agree to cease or refrain, from handlingor using the products of, or cease doing business with, Island Dockor with any other employer who manufactures concrete or deals inbuilding materials which are to be delivered to construction siteswithin the jurisdiction of Respondent, by employees who are notmembers of Respondents; and (3) to otherwise force or requireWikstrom, and other persons engaged in commerce, to cease doingbusiness with Island Dock.In its affirmative defense, Respondent contends that the disputearose over work belonging to Respondent by contract, that the Charg-145 NLRB No. 49. INT'LBROTHERHOOD OF TEAMSTERS,ETC., LOCAL 294485ing Party was itself guilty ofunfairlabor practices and had engagedin anillegal strike to obtain the work, and that the basic dispute hadbeen voluntarily settled by an agreement between the parties, includ-ing the Charging Party.On May 1, 1963, the parties entered into a stipulation of facts andjointly moved the transfer of this proceeding directly to the Board forfindings of fact, conclusions of law, and for the issuance by the Boardof a Decision and Order based thereon. In said motion, the partiesagreed further to waive 'a hearing before a Trial Examiner and theissuanceof an Intermediate Report.By Order dated May 13, 1963, the Board granted the joint motionand fixed the time for the filing of briefs. Briefs have been filed by theGeneral Counsel and the Respondent.Upon the basis of the 'aforesaid stipulation and the entire recordin this case,' and having given due consideration to the briefs, theBoard 2 makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIESM. W. Kellogg Company, herein called Kellogg, is a Delawarecorporation and is engaged throughout the United States as a generalcontractor in the building and construction industry.During the year1962, Kellogg performed services valued in excess of $50,000 outsideDelaware and New York.A. S. Wikstrom, Inc., herein called Wikstrom, a New York corpo-ration, is a heavy construction contractor and during the year 1962performed services outside New York valued in excess of $50,000.Island Dock Lumber, Inc., herein called Island Dock, is a New Yorkcorporation with its office and place of business in the city of Kingston,New York, where it is, and has been at all times material herein,engaged in the wholesale and retail sale and distribution of buildingmaterials, including concrete.During the year 1962 Island Dockpurchased, transferred, and delivered to New York directly from otherStates lumber, building supplies, and other goods and materials valuedin excess of $50,000.The parties stipulated, and we find, that Kellogg, Wikstrom, andIsland Dock is each engaged in commerce within the meaning of Sec-i The parties agreed that the entire record in this case shall consistof the formalpleadings,the stipulationof facts, andthe official transcript of the injunctionproceedingsbefore the United States District Court for the Southern District of New York inMerle D.Vincent, Jr.,Regional Director et al. v. International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpersof America,Local 294,215F. Supp. 240'Pursuantto the provisionsof Section3(b) of the Act, the Boardhas delegated itspowers in connectionwiththis case to a three-member panel[Chairman McCulloch andMembers Leedom andFanning]. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion 2 (6) and (7) of the Act, and we further find that it will effectuatethe policies of the Act to assert jurisdiction in this case.H. THE LABOR ORGANIZATIONS INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local 294, and Lumber Yard EmployeesLocal Union No. 1150 of the United Brotherhood of Carpenters andJoiners of America, AFL-CIO, are labor organizations within themeaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The eventsAt all times material herein, Kellogg, as prime contractor, wasengaged in the construction of an addition to the Alpha PortlandCement Company at Cementon, Greene County, New York. Thepreliminary excavation and foundation work was subcontracted byKellogg to Wikstrom.Wikstrom, through its membership in theAssociated General Contractors of America, New York State Chapter,and Respondent Teamsters Local 294, through its membership in NewYork State Teamsters Council-Construction Division, were parties toa collective-bargaining agreement containing,inter alia,the followingprovisions :ARTICLE II-RECOGNITION1.The Employer does hereby recognize the Union as the solelabor organization representing employees covered by the Broth-erhood of Teamsters jurisdiction, including, but not limited to,the classifications listed in Appendix A of this Agreement.'ARTICLE VI-SUBCONTRACTING1.Site work shall be defined as all work done on the site properand all hauling from an area outside the project area to the projectarea, which outside area is operated and maintained by the primecontractor for use in conjunction with the project.2.The Employer agrees that the wages, hours and workingconditions provided for by this Agreement shall encompass theentire work covered by this Agreement, thereby applying equallyto any subcontract let by the Employer on work covered by thisAgreement.Sometime in December 1962, Wikstrom placed a verbal order withIsland Dock for the delivery of ready-mix concrete to the project site.8Included in the list of classifications is that of drivers of "Agitator or Mixer Trucks." INT'L BROTHERHOOD OF TEAMSTERS, ETC., LOCAL 294487Island Dock's employees, including its truckdrivers, were representedby Carpenters Local 1150.4George Fidler, Wikstrom's job superin-tendent, testified that Anthony Carusone, Respondent's steward on theAlpha project, inquired of him as to who was going to deliver con-crete to the project.When Fidler replied that he did not know, Caru-sone asked if Fidler "was aware of the fact that there would have tobe 294 drivers" on the trucks.Fidler stated that he told Carusone hewas aware of this "fact." Carusone admitted telling Fidler that undertheir contract on-site driving belonged to the Teamsters and "thatwhenever any of the trucks on the job do any work on the job, it wouldbe 294 men." Fidler also testified that he asked-. . . what would happen if Island Dock drivers or any otherparty who would be delivering this concrete on the job was notunion drivers, what they would do; and he said they would takethe proper steps to see that there were union drivers on the trucks.Fidler further testified that Carusone gave him the names of sup-pliers of concrete that used Local 294 drivers.Because of this announcement by Carusone and a subsequent con-versation with Robilotto, business agent of Respondent, set forthbelow, Fidler called his home office and discussed the situation withJohn D. Bryant, secretary and attorney for the Company.NeitherFidler nor Bryant testified as to what decision was reached, but on orabout December 19, Yerry, the Carpenters' business agent, was advisedby another agent of the Carpenters, Lamaner, that the verbal orderfor concrete previously given to Island Dock was to be canceled be-cause Island Dock did not have members of Respondent on its trucks.On December 21, Yerry phoned Fidler about the matter, asserting,according to Fidler, that the Island Dock contract was being canceledbecause of Respondent's pressure.According to Yerry's testimony about the phone conversation, Fidlerrelated that Carusone had announced that if Island Dock drivers cameon the site, they would not be permitted to unload the ready-mixedconcrete; that he (Fidler) had consulted with Robilotto, businessagent of Respondent, and that Robilotto had said that no one couldcome on the jobsite unless he was a member of Local 294; and that,accordingly, he (Fidler) was canceling the Island Dock order.Yerrytold Fidler that if the order were canceled, the Carpenters would with-draw their men from the job. Fidler then replied that the Teamstershad threatened to picket the job, and if Yerry would guarantee to pre-vent such picketing Fidler would permit the Island Dock order tostand.When Yerry stated he could not give such a guarantee, Fidlertold him the concrete order would be canceled unless the trucks came4Carpenters Local 1150, the Charging Party herein, had been certified by the Board asthe representative of Island Dock's employees on September 20, 1962 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the site with Local 294 drivers.Yerry thereupon told Fidler he wastaking his carpenters off the jab on Monday, December 24,1962.Yerryin fact called the carpenters, members of Local 1150, off the job onDecember 26.On December 27, a meeting arranged by McGonigle, labor relationsrepresentative of Kellogg, was held at Respondent's office in Albany.Present were McGonigle and Duncan for Kellogg, Bryant for Wik-strom, Yerry for the Carpenters.The Respondent was representedby Ray, its secretary and Robilotto, its business 'agent. Island Dockwas not represented, but the reason is not set forth in the record.At the meeting, Ray asserted Respondent's jurisdiction over all on sitework in Greene County and argued that the AGC contract requiredWikstrom to employ as drivers of the concrete trucks only membersof Respondent.However, according to Yerry's uncontradicted testi-mony, Bryant, an officer and attorney for Wikstrom, stated that"delivery of ready-mix concrete on the job was not subcontractingwork." In reply to a question from Yerry, Robilotto stated that no-body but Local 294 men could come on the site driving the trucks.Likewise, Robilotto stated to Bryant, "You have to use 294 men, orelse."Three proposals were made to resolve the impasse: (1) Wikstromshould set up a portable ready-mix plant on site; or (2) Wikstromshould lease ready-mix truck from some other source, using driverswho were Respondent's members which trucks would pick up thecement at Island Dock and deliver it; or (3) when Island Dockdrivers arrived at the site, Respondent would put its own drivers onthe Island Dock trucks to complete the delivery.After considerablediscussion, plan 3 was adopted.5 Bryant testified that it was finallyagreed that the concrete was to be purchased from Island Dock, to bedelivered by its own drivers but that, at the entrance to the site, thetrucks would be taken over by Local 294 drivers "who would completethe actual delivery on the job site." Bryant also agreed that Wikstromwould pay the extra cost of the Local 294 drivers. Bryant thereupongave a written order to Island Dock for concrete.As a result of theconference, the Carpenters returned to work on December 28.Following the December 27 meeting, Respondent instructed Caru-sone that he was to call members of Respondent to man the IslandDock trucks when they reached the site. Island Dock was scheduled tomake its first delivery of ready-mix concrete on Monday, January 7,1963.On that day, Gilbert Grey, employedby Island Dock as a ready-mix truckdriver, left the Island Dock premises at about 7:30 a.m.8 Though Yerry maintained that he did not agree to the proposal,it is clear from thetestimony in the district court, that he did not oppose it.On the basis of that record, weagree with the finding of the court that Yerry,on behalf of the Carpenters, agreed to theproposal. INT'L BROTHERHOOD OF TEAMSTERS,ETC., LOCAL 294489driving a ready-mix truck which contained 7 yards of ready-mixto be delivered to the jobsite.Grey was followed in about 20 minutesby Paul Kennedy, another of Island Dock's ready-mix truckdrivers.While Grey was en route to the jobsite, he was called on the truck radioby Frank Stenson,sales managerfor Island Dock, and told that pos-siblysomeonewould want to go in on the truck and that his truckwould be stopped. 'Stenson told Grey not to permit anyone to ridein or on the truck.When Grey arrived 'at the jobsite he was stoppedby a pickup truck driven by Carusone and carrying one other man init.The pickup truck pulled up on the left-hand side of the road infront of Grey and came to a stop. One of the Respondent's two mem-bers who had been called by Carusone, as testified to by him, to manthe Island Dock trucks, came froma passengercar.He asked if Greywas authorized to take one of them onto the site in the truck or on thetruck.Grey replied in the negative.Carusone then toldGrey,"Thenyou can't go in the plant."Kennedy, the driver of the second Island Dock ready-mix truck, didnot receive any communication from the Company over the two-wayradio as did Grey.Kennedy testified that when he arrived at the job-site he noticed Grey's truck on the side of the road, its entrance to thesiteblocked by the pickup truck. The same individual who had earliertold Grey he could not drive on the site waved him over behind Grey'struck.Kennedy testified : "He came over to the window of my caband said that he wouldn't allow us in there until the labor trouble wassettled."Carusone admitted stopping the trucks.He testified that he hadpulled onto the road,and brought his pickup truck to 'a stop long beforethe ready-mix trucks arrived; that he waited there and that by flash-ing his lights he signaled the oncoming Island Dock driver-he wantedto talk to him "or something." Carusone further testified that he toldthe first driver "that they made an agreement that there were sup-posed to be 294 men from that point on," and "... I told him hewould have to put another man on it."Fidler also testified with respect to the above January 7 incidents.Fidler stated that about 9:30 that morning Duncan, project engineerfor Kellogg, informed him "that there was trouble down in the yard;that Island Dock has refused to let the union drivers on their truck,and I better get down and see if we can get it straightened out."Fidler then went to the Wikstrom trailer and there spoke to IslandDock's sales manager, Stenson.Stenson informed Fidler that theywould not allow anybody on their trucks, that their counsel had advisedthat for insurance purposes they should allow no one on their trucks.The Island Dock trucks and Carusone's pickup remained in the posi-tions described above until 'approximately 11:45 that morning.At 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat time, Stenson told the drivers to take their loads back to theIsland Dock plant and dump them. Carusone's pickup truck wasmoved only after Stenson instructed the Island Dock drivers to taketheir loads back.Thereafter,Wikstrom canceled its order to IslandDock, and gave the concrete order to another supplier, Nelson Ready-Mix of Saugerties, New York, one of the suppliers previously named byCarusone as having drivers who were members of Respondent.B.The ConclusionsThe record is clear that in December 1962 and January 1963, Re-spondent asserted that all on-site work had to be done by membersof Local 294, and that all subcontractors performing such work had toemploy members of Local 294. It is also clear that by the conductdescribed above, Respondent finally forced Wikstrom to cancel itscontract with Island Dock and to enter into, at the least, an impliedagreement that concrete would be supplied by persons or companiesemploying as drivers members of Local 294.Respondent contends that its conduct was protected by reason ofthe AGC agreement and the construction industry proviso to Section8 (e) of the Act; 6 and that it did not threaten or coerce Wikstrom soas to cause Wikstrom to cease doing business with Island Dock, assert-ing that Wikstrom's decision to cancel was voluntary and came aboutas a result of the December 27 agreement to which the Charging Partywas a party. It further contends that as it was protected by the pro-viso, it could enforce its rights under the AGC agreement by picketingor other economic pressure.At the outset, we are confronted with a question of contract inter-pretation-was the mixing and delivery of concrete at the project site"on-site" work?The record herein shows that the Island Dock drivers left theirplant for the site with dry loads of cement, sand, gravel, and aggregate,and two tanks of water. The specifications called for a 3-minute mix.The drivers did not mix the materials with the water on the 14-miledrive to the site because of a fear of breakdowns. The contract betweenWikstrom and Island Dock did not call for raw materials and waterbut a finished product, liquid concrete.Though the mixing may havetaken place on the site, it could equally have taken place off site, thelocation of the mixing act being highly immaterial to the mixingoperation itself.The mixing operation simply consisted of the driversetting the mixer agitator in motion by the use of a lever.The6 The proviso to Section 8(e) reads:Provided,That nothing in this subsection shall apply to an agreement between alabor organization and an employer in the construction industry relating to the con-tracting or subcontracting of work to be done at the site of the construction, altera-tion, painting, or repair of a building, structure, or other work. . . INT'L BROTHERHOOD OF TEAMSTERS, ETC., LOCAL 294491mixing is not therefore necessarily-in the words of the constructionproviso-"work to be done at the site."After the materials in the ready-mix truck are mixed according tospecifications, the liquid concrete is "delivered" by being poured fromthe truck as directed by on-site employees, either into prepared build-ing forms, into chutes, or into cement buckets.The pouring of theconcrete is the essence of and constitutes the actual delivery becauseliquid concrete, by its very nature, cannot be dumped on the groundat the construction site like other materials.While the liquid concreteis still in the agitator truck, it has not been delivered until the actualdelivery by pouring.InConnecticut Sand and Stone Corporation,°the Board adopted, inthe absence of exceptions, the Trial Examiner's finding therein thatthe mixing and pouring of ready-mix concrete at a construction site ismerely the final act of delivery and does not come within the construc-tion industry exemption.We now affirm that finding, and concludethat the mixing and delivery of ready-mix concrete at constructionsites is not construction work but is the delivery of a material orproduct.The Mouse Conference Report on the 1959 amendments to the Act 8states with respect to the construction industry proviso :The proviso does not exempt from Section 8(e) agreements re-lating to supplies and materials or other products shipped orotherwise transported to and delivered on the site of the con-struction.For the foregoing reasons, we hold that the delivery of ready-mixconcrete does not come within the construction industry proviso, andthat the contract with Island Dock did not involve the subcontractingof on-site work, but was in reality a contract for the delivery of mate-rials.Accordingly, we find that article VI of the AGC contract-tothe extent that that article, as construed and interpreted by Respond-ent,may require that mixing and delivery of concrete be done bymembers of Respondent-violates Section 8(e) of the Act. It fol-lows, and we find, that by its conduct-in particular, the statementsmade by Respondent's representatives at the December 27 meeting,and similar statements made by Carusone to Fidler-Respondentforced and required Wikstrom to adopt and give effect to its unlawfulinterpretation and construction of the AGC clause.We further findthat by this conduct Respondent forced and required Wikstrom to7Teamsters Local Union No. 559, etc.(Connecticut and Stone Corporation),138NLRB 5328H. Conf Rept. 1147,86th Cong,1st sess, p. 39; II Leg Hist. 943See also legislativehistory concerning the construction industry set forth inOhio Valley Carpenters DistractCouncil,United Brotherhood of Carpenters,etc (Cardinal Industries,Inc ),136 NLRB977, 984-989. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDenter into an agreement, also prohibited by Section 8(e), that limitedthe persons with whom Wikstrom might contract for concrete to thoseemploying members of Respondent.Accordingly, we conclude thatby its conduct, Respondent violated Section 8(b) (4) (ii) (A) of theAct.We also find that by Carusone's statements to Fidler and by theimplied threats made at the December 27 meeting, Respondent re-strained and coerced Wikstrom and Kellogg with pan object of forcingWikstrom to cease doing business with Island Dock in violation ofSection 8(b) (4) (i) and (ii) (B). Likewise, as we have found IslandDock to be the primary employer involved in the instant dispute, wedo not find Respondent violated Section 8 (b) (4) (i) (B) by its actionsdirected against Island Dock on January 7.However, we do not findthat Respondent induced or encouraged employees of Wikstrom or ofKellogg to engage in a strike or a refusal to perform any services fortheir employers.Accordingly, we shall dismiss those allegations ofthe complaint .9IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in connection with the operations of the companies hereininvolved, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce and the free flowthereof.V. THE REMEDYHaving found that Respondent has engaged in activities whichviolate Section 8(b) (4) (ii) (A) and (B) of the Act, we shall orderit to cease and desist therefrom and to take certain affirmative action0we have considered and find no merit in other affirmative defenses of Respondentearlier referred to.As to Respondent's contention that Wikstrom ceased doing businesswith Island Dock as a result of a voluntary decision on the part of Wiks'trom, the evidenceis clear that the Island Dock contract was not canceled until Respondent on January 7demonstrated by its coercive action that it did not intend to have concrete delivered byanyone but its members.We have found that the agreement of December 27 was the result of unlawful threats,coercion, and restraint on the part of Respondent.The Respondent in its brief relies onthe decision of the district court denying the petition for an injunction in this case andthe conclusion of the court that the Respondent did not violate Section 8(b) (4) becauseIsland Dock, by Its- refusal to allow Local 294 men to drive its trucks, "eliminated itselfas a supplier of concrete" and therefore, "nobody coerced Wikstrom, in a manner pro-hibited by the Act " For the reasons noted above, we rspectfully disagree with the court.As to the defense that the Charging Party was itself guilty of an unfair labor practice,assumingarguendothat the Carpenters' strike of December 26 was violative of the Act, itiswell settled that this does not prevent the Board from considering the charge filed bythe Carpenters.The "clean hands" doctrine of equity does not operate against a chargingparty since proceedings such as this are not for the vindication of private rights but arebrought in the public interest and to effectuate the statutory policy.N.L.R.B v. PlumbersUnion of Nassau County, Local 457,etc.,299F. 2d 497 (C.A. 2) ;N.L R.B. v. SpringfieldBuilding and Construction Trades Council,262 F. 2d 494 (C.A. 1). INT'L BROTHERHOOD OF TEAMSTERS, ETC., LOCAL 294493to effectuate the purpose of the Act. In our opinion, an order pro-scribing unlawful conduct, not only with respect to the instant com-panies but with any other person within its jurisdictional area, is nec-essary.We note particularly Respondent's contention of jurisdictionover various classifications of vehicles coming onto the project site,the fact that Respondent's AGC agreement is with many employers,and Respondent's demonstrated proclivity to engage in conduct un-lawful under the Act as evidenced in other recent cases coming beforethe Board and courts.loUpon the basis of the foregoing facts and the entire record in thiscase, the Board makes the following :CONCLUSIONS OF LAw1.Island Dock Lumber, Inc., A. S. Wikstrom, Inc., and M. W.Kellogg Company, are each engaged in commerce within the meaningof Section 2 (6) and (7) of the Act.2.The Respondent is a labor organization within the meaning ofSection 2 (5) of the Act.3.By threatening, coercing, and restraining A. S. Wikstrom, Inc.,and M. W. Kellogg Company, with an object of forcing and requiringthe companies to enter into an agreement which is prohibited bySection 8 (e) of the Act, and with the further object of forcing orrequiring A. S. Wikstrom, Inc., to cease doing business with IslandDock, the Respondent has engaged in unfair labor practices withinthe meaning of Section 8(b) (4) (ii) (A) and (B) of the Act.4.The aforesaid unfair labor practices are unfair labor practiceswithin the meaning of Section 2 (6) and (7) of the Act.ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, Local 294, its officers, agents, and representatives, shall :1.Cease anddesist fromthreatening, coercing or restraining A. S.Wikstrom, Inc., M. W. Kellogg Company, or any other person engagedin commerce or in any industry affecting commerce, within Respond-ent's jurisdictional area, by strikes, threats of strikes, picketing orotherwise where an object of any of the above is either (a) to force orrequire any person to enter intoan agreementwhich is prohibited by10 SeeN.L R.B. v. Local 294,International Brotherhood of Teamsters,etc. (Van Trans-port Lines,Inc.),298 F. 2d 105(C.A. 2), enfg. 131 NLRB 242,where the court in enforc-ing the Board's order of similar breadth,noted such proclivity,citing at its footnote 2, alist of court-enforced orders against Respondent. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(e) of the Act, or (b) to force or require any person to ceasedoing business with Island Dock Lumber, Inc., or with any otherperson.2.Take the following affirmative action which the Board finds willeffectuate the purposes of the Act :(a)Post at the Respondent Union's business offices and meetinghalls and at the Alpha Portland Cement Company jobsite, if Respond-ent customarily posts notices to its members at such site, copies ofthe attached notice marked "Appendix." 11 Copies of said notice, tobe furnished by the Regional Director for the Third Region, shall,after being duly signed by the authorized representative of the Re-spondent Union, be posted by the Respondent Union immediately uponreceipt thereof, and be maintained for a period of 60 consecutive daysthereafter, in conspicuous places, including all places where notices tomembers are customarily posted.Reasonable steps shall be taken toinsure that the notices are not altered, defaced, or covered by anyother material.(b)Sign and mail sufficient copies of said notice to the RegionalDirector for the Third Region for posting by Island Dock Lumber,Inc.,A. S. Wikstrom, Inc. and M. W. Kellogg Company, the com-panies willing,,at all places where notices by said companies to theiremployees are customarily posted.(c)Notify the Regional Director for the Third Region, in writing,within 10 days from the date of this Decision and Order, what stepsthe Respondent has taken to comply herewith.IT is FURTHER ORDERED that the complaint herein, insofar as it allegesviolations not found, is hereby dismissed.it In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL OUR MEMBERS AND ALL EMPLOYEES OF ISLAND DOCKLUMBER, INC., A. S. WIKSTROM INC., AND M. W. KELLOGG COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the purposes of the National LaborRelations Act, as amended, we hereby give notice that :WE WILL NOT threaten, coerce, or restrain A. S. Wikstrom, Inc.,M. W. Kellogg Company, or any other person engaged in com-merce or in an industry affecting commerce, within our jurisdic-tional area, by strikes or threats of strikes, picketing, or otherwisewhere an object of any of the above either is (a) to force orrequire any person to enter into an agreement which is prohibitedby Section 8(e) of the Act, or (b) to force or require any person MRS. FAY'SPIES,INC.495to cease doing businesswith Island Dock Lumber, Inc., or withany otherperson.INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERSofAMERICA, LOCAL 294,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Drislane Building, seventh floor, 60 Chapel Street, Albany, NewYork, Telephone No. HO 3-5581, if they have any question concern-ing this notice or compliance with its provisions.Mrs. Fay's Pies,Inc.andLocal 37 Bakery&ConfectioneryWorkers International Union of America.Case No. 21-CA-4887.December 17, 1963DECISION AND ORDEROn May 28, 1963, Trial Examiner Eugene K. Kennedy issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the General Counsel and the Respond-ent filed exceptions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.' Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, except as modified herein.1.We find, in agreement with the Trial Examiner, that the Re-spondent failed to bargain in good faith in violation of Section8(a) (5) and (1) of the Act.However, we do not limit our holding,as did the Trial Examiner, to Respondent's: (1) failure to honorits commitment to make retroactive wage increases; and (2) changes1We hereby correct the following inadvertent error of the Trial Examiner: (1) TheRespondent's business is located in "Bell,California,"instead of"Los Angeles."145 NLRB No. 48.